Exhibit 10.19
[Compellent Technologies, Inc. Letterhead]
July 30, 2009
Sherman Black
10764 Purdey Road
Eden Prairie, MN 55347
Dear Sherman,
On behalf of the Compellent Technologies Board of Directors and team, I am
pleased to extend this offer for you to join our Board of Directors effective
July 30, 2009.
This offer includes board fees of $20,500 per year and $6,000 per year for
membership on the Audit Committee. All fees are paid quarterly during the third
month of the quarter.
In addition to the cash fees above, you will also be granted a stock option
valued at $250,000 using the pricing variables of the Black-Scholes option
valuation model. I currently estimate this will approximate 31,250 shares but
the exact number will be calculated as of your start date. The exercise price
will be the “Fair Market Value” of the Company’s Common Stock as determined in
accordance with the terms of the 2007 Plan, which is the closing price as
reported on the NYSE on the grant date. The terms and vesting associated with
these options are contained in the Employee Stock Option Agreement which is
included with this letter. The option will vest over three years.
Your acceptance signature below indicates that Compellent has discussed the need
to honor the confidentiality of current and previous employers’ and board
directorship’s proprietary assets, has specifically informed you not to bring
any proprietary assets belonging to a third party to Compellent, and that you
understand that it is not acceptable for you to use those assets which
rightfully belong to a current or previous employer or board directorships. Your
acceptance signature below also indicates that you are not under any contractual
obligations to any previous employer or third party that would preclude your
membership on the Board of Directors with Compellent.
Sherman, the entire Compellent team is excited to have you join the team! Please
signify your acceptance to this offer with your signature below and return a
signed copy to Jack Judd, Chief Financial Officer, by July 31, 2009.
Congratulations!

     
Sincerely,
  Accepted by:
 
   
/s/ Phil Soran
  /s/ Sherman Black
 
   
Phil Soran
  Date: 7/30/09
President & CEO
   
 
   
Enclosures
   

 